Citation Nr: 0211248	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  91-43 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from July 10, 1974, to August 
6, 1974.

This matter came before the Board of Veterans' Appeals  
(Board) on appeal from a June 1990 rating decision from the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD.  The veteran perfected a timely appeal of this 
determination to the Board.

The Board remanded the case in December 1991 for further 
development.  A hearing was held in August 1993 at the RO 
before a former Member of the Board.  The decision issued in 
April 1994 was not ready for dispatch, but was to have been 
held in abeyance while the report of contact was reviewed by 
the veteran's representative under the guidelines of the 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Thurber v. Brown, 5 Vet. App. 119 (1993).  
However, the decision was issued and the veteran appealed 
that decision to the Court.  By order dated in July 1995, the 
Court granted the parties' joint motion for remand, vacating 
the Board's April 1994 decision.  The appeal was remanded 
back to the Board for compliance with the Court's precedent 
opinions in Thurber, Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) and Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board thereafter remanded the case in April 1996 for 
additional development.  Subsequently, having complied with 
the instructions on remand, the RO returned the case to the 
Board for appellate review.  In a March 1999 decision, the 
Board again denied the veteran's claim seeking service 
connection for PTSD.  The veteran again appealed the denial 
of this claim to the Court, which in a February 2001 order, 
granted a joint motion for remand, vacated the Board's 
decision, and remanded the case for additional proceedings 
consistent with the joint motion.


REMAND

In August 2002, the Board informed the veteran that the 
Member who conducted the August 1993 hearing was no longer 
employed by the Board and informed her that she was entitled 
to another hearing.  In a signed statement, dated later that 
same month, the veteran indicated that she wished to attend a 
hearing before another Member of the Board at the Buffalo, 
New York, RO.  Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2002) and 38 C.F.R. 
§ 20.704 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


